Dethmers, J,
(dissenting). I do not agree with Mr. Justice Souris’ apparent thesis that the pre*298sumption of undue influence arising from proofs, of the existence of a fiduciary relationship between the testator and a beneficiary under the will may be permitted to stand as evidence in the face of rebuttal evidence. Such presumption may be introduced to supply the want of real facts but does not obtain against substantive proofs. When positive proof enters the door, contrary presumptions of this character fly out the window. Michigan Aero Club v. Shelley, 283 Mich 401 (1938 US Av R 134, 1 Av [CCH] 750); Bradford v. Goldman, 290 Mich 338., Presumptions cannot be weighed against credible evidence. Krisher v. Duff, 331 Mich 699; Heckler v. Laing, 300 Mich 139.
I am unwilling to join in overruling In re Teller’s Estate, 288 Mich 193, or in washing out the discussion of the presumption question in the case of In re Jennings’ Estate, 335 Mich 241, as mere dictum or overruling it by implication or otherwise.
In Teller and In re Bromley’s Estate, 113 Mich 53, and In re Grow’s Estate, 299 Mich 133, the presumption was held to have been rebutted by proof that the will had been executed, as here, after the testator had secured independent legal counsel in preparation and execution of his will. So, too, in the Jennings Case. In Grow it was so held as a matter of law.
I am unwilling to join in exposing every will, in which one in a fiduciary relationship to the testator was made a beneficiary, to the speculations of a jury as to undue influence when the only evidence in the case is to the contrary. That would impinge too greatly on the right of the testator to determine the objects of his bounty and to include among them those who were particularly kind or helpful to him. Devoted children, relatives, or trusted friends of the testator would respond at their peril to his ■requests for business advice or assistance if that *299would automatically subject his natural desire, expressed in his will, to compensate or reward them, not only to a presumption of invalidity but also to .jury guesswork, in defiance of the only evidence on the subject,which is contra. It would give a jury too much leeway, wafted on the wings of a presump.tion, to overcome the testator’s will without any evidence to warrant it.
There having been no actual proof, independent •of the presumption, of the exercise of undue influence here that overcame the will of the testator, judgment below, upholding the will, should be affirmed accordingly, with costs to plaintiffs-appellees.
Kelly, J., concurred with Dethmers, J.